

Exhibit 10.1


SECOND EXTENSION ADDENDUM TO
ESCROW AGREEMENT


THIS SECOND EXTENSION ADDENDUM (the “Addendum”) is made as of October 30, 2013
by and between ThermoGenesis Corp., a Delaware corporation (“ThermoGenesis”),
and CBR Systems, Inc., a California corporation (“CBR”).


BACKGROUND


A.  
The parties entered into a Technology License and Escrow Agreement dated June
15, 2010, as amended by the First Amendment dated February 6, 2013 and the
Extension Addendum dated July 26, 2013 (the “License and Escrow Agreement”) to
license and make available to CBR certain technical information for the limited
purpose of allowing CBR to manufacture, upon a default of ThermoGenesis under
the License and Escrow Agreement, certain products currently being sold to CBR.

 
B.  
Under Section 3 of the License and Escrow Agreement, a Default occurs if
ThermoGenesis fails to meet certain financial covenants.  In the event of a
Default, the Escrow Agent will release the Deposit Materials to CBR.

 
C.  
In consideration of the ongoing restructuring of the ThermoGenesis and CBR
relationship, the parties have agreed to amend Section 3 of the License and
Escrow Agreement to alter the financial covenants that will cause Default.

 
NOW, THEREFORE ThermoGenesis and CBR agree as follows:


1.           Extension.  Section 3(b) is amended to read: “Cash balance and
short-term investments net of debt or borrowed funds of not less than Three
Million Five Hundred Thousand Dollars ($3,500,000) at any month end, as
confirmed by ThermoGenesis management within 20 days following any month end
through December 31, 2013. Thereafter, the minimum cash balance and short-term
investments net of debt or borrowed funds will not be less than Six Million
Dollars ($6,000,000) at any month end.”


2.           Binding Effect.  This Addendum shall be binding upon and shall
inure to the benefit of ThermoGenesis and CBR.


3.           Effect of Addendum.  Except as expressly set forth in this
Addendum, the terms of the License and Escrow Agreement shall remain unchanged
and in full force and effect and the terms of the same are hereby ratified and
affirmed.  Nothing in this Addendum waives any party’s right to require strict
performance of the License and Escrow Agreement as amended.


4.           Integration.  All rights, remedies, powers and interest provided in
this Addendum are in addition to the rights, remedies, powers and interests
provided in the License and Escrow Agreement, the terms and provisions of which
are incorporated herein by this reference.  If and to the extent that any term
or provision hereof is inconsistent with any term or provision of the License
and Escrow Agreement, the term or provision of this Addendum shall prevail.


5.           Counterparts.  This Addendum may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.  Except for instruments which are to be recorded,
facsimile signatures shall be valid as original.


 
IN WITNESS WHEREOF, the Parties have caused this Addendum to be executed as of
the date first set forth above.
 

   
THERMOGENESIS CORP.
           
Dated: 10/29/13
 
By: /s/ Matthew Plavan
   
Name: Matthew Plavan
   
Title: CEO
               
CBR SYSTEMS, INC.
           
Dated: 10/29/13
 
By: /s/ Michael Johnson
   
Name: Michael Johnson
   
Title: CFO



[The rest of this page intentionally left blank]

- 1 -